OPINION

Per Curiam:

1


This is an appeal from an order denying appellant’s motion under NRCP 60(b) to set aside a judgment. We affirm.
In early September, 1979, appellant and respondent executed and filed a “Petition for Adoption” in Clark County District Court, in which both averred that they had resided in Nevada since July, 1978. On September 28, 1979, the district court issued an order granting the petition.
In July, 1981, appellant moved to set aside the adoption order, contending that the order was void for lack of subject matter jurisdiction, because respondent had not met the statutory residency requirement for filing a petition for adoption. The district court denied the motion on the ground that appellant was barred, or estopped, from challenging its jurisdiction to entertain the petition for adoption. This appeal followed.
The petition for adoption signed by appellant contained the facts necessary to at least ostensibly confer jurisdiction on the district court to entertain the petition for adoption. Further, there was substantial evidence that she acted freely and with understanding in stipulating to these facts. Therefore, the district court properly ruled that appellant was barred, or estopped, from challenging its jurisdiction to entertain the petition for adoption. See Boisen v. Boisen, 85 Nev. 122, 451 P.2d 363 (1969); Grant v. Grant, 38 Nev. 185, 147 P. 451 (1915).
Accordingly, the order of the district court is affirmed.

Chief Justice Noel E. Manoukian and Justice John C. Mowbray voluntarily disqualified themselves from the decision of this case.